      Case: 1:21-cv-01938 Document #: 9 Filed: 04/30/21 Page 1 of 3 PageID #:20




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

AIMEE KRAUSE, individually and on behalf              )
of all others similarly situated                      )
                                                      )
               Plaintiff,                             )       Case No. 1:21-cv-01938
                                                      )
v.                                                    )       Hon. Elaine E. Bucklo
                                                      )
ROCKETRREACH, LLC a Wyoming limited                   )
liability company,                                    )
                                                      )
               Defendant.                             )

             DEFENDANT ROCKETRREACH LLC’S UNOPPOSED MOTION
              FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

       Defendant, RocketReach LLC (“Defendant”), by its attorneys, requests additional time,

until June 7, 2021, to respond to the class action complaint of plaintiff, Aimee Krause

(“Plaintiff”). In support of this motion, Defendant states:

       1.      On April 12, 2021, Plaintiff filed her class action complaint under the Illinois

Right of Publicity Act (Dkt. 1), and on April 15, 2021, Defendant received the summons and

complaint. The deadline for Defendant to respond to the complaint is May 6, 2021.

       2.      Defendant recently retained counsel in Illinois to represent it in this case. To

allow Defendant’s counsel time to investigate the case and the allegations in the complaint,

Defendant seeks additional time, until June 7, 2021, to answer or otherwise plead to the

complaint.

       3.      On April 30, 2021, Steven Baron, counsel for Defendant, communicated with Ari

Scharg, counsel for Plaintiff, to request for an extension, and counsel for Plaintiff indicated that

Plaintiff did not oppose this extension.
      Case: 1:21-cv-01938 Document #: 9 Filed: 04/30/21 Page 2 of 3 PageID #:21




       WHEREFORE, for the reasons stated above, defendant RocketReach LLC requests an

extension of time, to and including June 7, 2021 to answer or otherwise plead to the complaint,

and for any further relief the Court deems proper.



                                                     Respectfully submitted,

April 30, 2021                                       ROCKET REACH LLC


                                                     By: /Steven L. Baron

                                                     Steven L. Baron (ARDC # 6200868)
                                                     Brendan J. Healey (ARDC #6243091)
                                                     Baron Harris Healey
                                                     150 South Wacker Drive
                                                     Suite 2400
                                                     Chicago, Illinois 60606
                                                     Tel: 312-741-1027
                                                     sbaron@bhhlawfirm.com
                                                     bhealey@bhhlawfirm.com




                                                2
     Case: 1:21-cv-01938 Document #: 9 Filed: 04/30/21 Page 3 of 3 PageID #:22




                                    CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that a true and correct copy of the

foregoing has been served on April 30, 2021 via the Court’s CM/ECF system on all counsel of

record who have consented to electronic service.


                                                     /s/ Steven L. Baron




                                                3
